Case 1:21-cv-04887-BMC Document 12 Filed 09/07/21 Page 1 of 3 PageID #: 55




 September 7, 2021

 Dear Judge Cogan:

        This office represents Plaintiff Erick Gualito Parra (“Plaintiff”) in the above
 captioned matter. For the reasons set forth, Defendants’ request to move to dismiss the
 complaint should be denied.

        Plaintiff worked as a construction laborer for Defendants MLJ Painting Corp. and
 Joseph Picataggi, individually (“Defendants”). See ¶ 1 of the Complaint (“Compl.”).

        This is the second-class action lawsuit brought against by former employees of
 Defendants for unpaid overtime and prevailing wage violations. See ¶¶ 51-53 of the
 Compl. Similar to this action, the plaintiffs in the first lawsuit also alleged not being paid
 in compliance with the applicable prevailing wage.

         Also similar to this action, in the first lawsuit in 2019, Defendants also attempted
 to end the case in one fell swoop. Specifically, Defendants attempted to dismiss the case
 due to improper service and failure to sufficiently plead sufficient facts. See Vinas v. MLJ
 Painting Corp., 19-cv-02921 (RML) at dkt 008. The first lawsuit settled prior to the Court
 ruling on Defendants’ motion.

         For the purposes of a motion to dismiss, the Court “accept[s] all factual allegations
 as true and draws all reasonable inferences in favor of the plaintiff.” Skidanenko v. Equinix
 Holdings Inc., 20-cv-01550 at pg. 1 (E.D.N.Y. June 6, 2021) citing ECA, Local 134 IBEW
 Joint Pension Tr. of Ci v. JP Morgan Chase CO., 553 F.3d 187, 196 (2d Cir. 2009). The
 Court considers only “facts stated on the face of the complaint, documents appended to the
 complaint or incorporated in the complaint by reference and matters of which judicial
 notice may be taken.” Id. citing Goel v. Bunge, Ltd., 820 F.3d 554, 559 (d Cir. 2016)
 (quotation markets and internal alterations omitted.”).

         Defendants take the position that Plaintiff has failed to sufficiently plead his
 overtime claims. Specifically, Defendants claim that Plaintiff failed to plead weeks in
 which overtime hours were worked but not adequately compensated. Here, though,
 Plaintiff did allege the time periods that he worked where he was not paid in compliance
 with the FLSA and the NYLL.

         Specifically, Plaintiff alleged two separate time periods where he worked overtime
 but was not paid in compliance with the FLSA and the NYLL. The first time period was
 when Plaintiff would usually work Mondays through Friday but would also work, in
 addition, between two and three Saturdays per month. See ¶¶ 76-78 of the Compl. With
 respect to the second time period, Plaintiff alleged that he worked three consecutive months
 of overtime a year, in which his schedule was Monday through Saturday, 7:00 a.m. to 6:00
 p.m. See ¶ 79 of the Compl.
Case 1:21-cv-04887-BMC Document 12 Filed 09/07/21 Page 2 of 3 PageID #: 56




        Plaintiff further alleged that throughout his employment with Defendants he was
 always paid a flat daily rate regardless of whether he worked more than 40 hours in a given
 week. See ¶¶ 70-73 of the Compl. Plaintiff further alleged that Defendants paid Plaintiff
 in a combination of cash and check so as to avoid their obligations to pay in compliance
 with the FLSA and the NYLL. See ¶¶ 74-75 of the Compl.

         The cases cited by Defendants in support of their contention that Plaintiff did not
 sufficiently plead overtime hours worked are not analogous to the facts herein. In support
 of its position that Plaintiff failed to plead that he worked more than 40 hours in any given
 week, Defendant places a great deal of emphasis on Lundy v. Catholic Health System of
 Long Island, 711 F.3d 106 (2d. Cir. 2013), DeJesus v. HF Mgmt. Servs. LLC., 726 F.3d 85
 (2d Cir. 2013) and Nakahata v. New York-Presbyterian Healthcare Sys., Inc., 723 F.3d 192
 (2d Cir. 2013), respectively (“The Healthcare Lawsuits”). While the Healthcare Lawsuits
 are technically three separate lawsuits, all three were brought by the same law firm on
 behalf of healthcare employees. In those cases, the complaints lacked sufficient factually
 detailed information for the court to determine that in a particular week the plaintiffs both
 worked more than 40 hours and that the defendant failed to pay appropriate overtime
 wages. 1

        Defendants take the position that Plaintiff has failed to sufficiently plead a claim
 under prevailing wage law. In support of their position, Defendants ask the Court to take
 into consideration documentary evidence. It is respectfully submitted that the Court not
 consider the exhibits provided by Defendants in their pre-motion application to dismiss the
 complaint. See Goel, 820 F.3d at 559 (noting that in evaluating a motion to dismiss the
 Court only considers “facts stated on the face of the complaint, documents appended to the
 complaint or incorporated in the complaint by reference, and matters of which judicial
 notice may be taken.”).

         Defendants also cite a plethora of cases in support of their position that Plaintiff
 failed to sufficiently plead a breach of contract claim against Defendants. None of the
 cases cited by Defendants pertain to a prevailing wage claim. To plead a viable claim for
 breach of contract under New York law, “a complaint need only allege (1) the existence of
 an agreement, (2) adequate performance of the contract by the plaintiff, (3) breach of
 contract by the defendant, and (4) damages.” Di Simone v. CN Plumbing, Inc., 2014 U.S.
 Dist. LEXIS 44574, at *12 (E.D.N.Y Mar. 31, 2014) citing Eternity Global Master Fund
 Ltd v. Morgan Guar. Trust Co. of N.Y., 375 F.3d 168, 177 (2d Cir. 2004). To properly
 plead a claim that Plaintiff was an intended third-party beneficiary, Plaintiff must
 sufficiently allege that (a) that a contract exists between other parties, (b) that the contract
 was intended for Plaintiff’s benefit, and (c) that the benefit to Plaintiff was immediate as

          1 In Lundy and Nakahata, the plaintiffs alleged that they were scheduled to work 40 hours or less
 per week but exceeded the 40-hour threshold due to uncompensated work during breaks, training sessions,
 and additional unscheduled shifts. Lundy, 711 F.3d at 114-15; Nakahata, 723 F.3d at 201. In DeJesus, the
 plaintiff merely repeated the statutory language, without providing additional factual information. DeJesus,
 726 F.3d at 86; see also Kuck v. Planet Home Lending, LLC, 354 F Supp.3d 162, 168 (E.D.N.Y. 2018). In
 contrast, for the reasons discussed herein, Plaintiff has asserted factual allegations to show that he did, in
 fact, work more than 40 hours a week.



                                                       2
Case 1:21-cv-04887-BMC Document 12 Filed 09/07/21 Page 3 of 3 PageID #: 57




 opposed to incidental. Id. citing Clopay Plastic Prods. Co., Inc. v. Excelsior Packaging
 Grp., 2013 U.S. Dist. LEXIS 172448, at *3 (S.D.N.Y. Dec. 6, 2013).

         Here, Plaintiff has sufficiently alleged that the public works contracted existed,
 (Compl. ¶¶ 6-8, 59); that he adequately performed work on those contracts (Id. ¶66); that
 the defendants violated the contracts by failing to pay the relevant prevailing wages (Id.
 68); and that Plaintiff was thereby damaged (Id. ¶ 68). Plaintiff has also adequately pled
 that he was an intended third-party beneficiary to these contracts (Id. at ¶¶ 89-92) and that
 the benefit to him was immediate, not incidental. In short, with respect to the public work
 contracts, Plaintiff’s pleadings are sufficient to notify Defendants of the nature of their
 claim. See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (Rule 8 requires that the
 plaintiff’s pleading “give the defendant fair notice of what the…claim is and the grounds
 upon which it rests”).

         This logic holds particularly true in this matter. As noted by Judge Gleeson in Di
 Simone, “the relevant facts relating to the defendants’ various public works contracts are
 uniquely within the knowledge of the defendants, and it will likely be readily ascertainable
 to the defendants whether they entered into any public works contract and whether
 [plaintiff] provided services on any of those contracts. Di Simone, at *14 citing Jones v.
 E. Brooklyn Sec. Servs. Corp., 2012 U.S. Dist. LEXIS 110713, at *6 (E.D.N.Y. Aug. 7,
 2012); see also Love v. Fleshman Masonry, Ltd., 2013 U.S. Dist. LEXIS 150928, at *4
 (S.D. Ohio Oct. 21, 2013) (denying motion to dismiss claim that the plaintiff was a direct
 third-party beneficiary to the defendants’ contracts with government entities to pay workers
 prevailing wages).

         Defendants also seek to dismiss Plaintiff’s claims for unjust enrichment and
 quantum meruit. Defendants are technically correct that Plaintiff cannot ultimately prevail
 on both his contract and his quasi-contract claims. “However, because at this early stage
 of the case [plaintiff] has not established the existence of a valid, enforceable agreement
 that covers the subject matter of this claim, he may plead this quasi contract claim in the
 alternative.” Di Simone v. CN Plumbing, Inc., 2014 U.S. Dist. LEXIS at *16-17 citing
 FRCP 8(d)(2)-(3); Jones v. E. Brooklyn Sec. Servs. Corp., 2012 U.S. Dist. LEXIS 110713,
 at *7.

        For the reasons set forth, Defendants’ pre-motion should be denied in its entirety.

                                                       Respectfully submitted,

                                                       /s Jacob Aronauer
                                                       Jacob Aronauer
                                                       Attorney for Plaintiff
 cc: Via ECF
     All attorneys on record




                                              3
